Citation Nr: 0433928	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from August 1965 to January 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for hearing loss, vertigo, 
and tinnitus.   

The Board remanded the claim in September 2003 for additional 
development.  Subsequently, in a rating decision in May 2004, 
the RO granted entitlement to service connection for 
tinnitus.  Thus, that issue has been resolved and is no 
longer on appeal.   

Our review finds that in a VA Form 9 received in June 2003 
the veteran has also filed claims for entitlement to coronary 
artery disease secondary to service-connected diabetes 
mellitus, and for sleep apnea.  The record also contains a 
deferred rating decision dated in June 2003 regarding those 
claims, as well as a claim for entitlement to an increased 
rating for service-connected diabetes mellitus.  Those issues 
are referred to the agency of original jurisdiction for 
appropriate development.  


FINDINGS OF FACT

1.  The veteran does not have an impaired hearing disability 
in the right or left ear which meets the requirements for VA 
compensation purposes under the law.

2.  The veteran's service medical records are negative for 
any complaints, findings, or diagnosis of vertigo.  

3.  There is no competent medical evidence of record relating 
the veteran's claimed vertigo to any disease or injury which 
occurred during active military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) of 
either ear be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in October 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in May 2002, the RO informed the veteran of 
the VCAA and its potential effect upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2003 statement of the case (SOC) and a supplemental 
statement of the case issued in May 2004, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, to include sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, to include a pre-
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385. 

As stated by the Court, "'[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of section 1110 would be satisfied.'"  
Hensley, supra, at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).


III.  Factual background 

In a claim submitted in October 2001 the veteran sought to 
service connect several disorders, to include hearing loss 
and vertigo, on the basis of his combat experience in 
Vietnam.  Vertigo was claimed as secondary to hearing loss.

Service medical records show that at the separation 
examination in June 1968 the veteran denied hearing loss or 
dizziness or fainting spells.  The clinical evaluation for 
his ears was normal.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
10
LEFT
10
5
5
NA
10

In private treatment records from Dr. J.E.L., a December 1999 
entry reflects that the veteran had vertigo and an ear 
infection and had been seen in an emergency room one month 
earlier.  He was seen in May 2000 for vertigo, and was to 
continue with using prescribed medication.  A June 2000 entry 
reflects that vertigo persisted.

Dr. J.E.L. referred the veteran to Dr. C.P.A. for evaluation 
for a history of episodes of vertigo.  Dr. C.P.A. wrote in 
July 2000 that the initial episode in November lasted for 
approximately ten days, with subsequent episodes in February 
and April.  The veteran had a feeling of chronic 
disequilibrium, which was worse with the left ear down as 
well as when looking up.  He was on diabetic medication as 
well as Antivert.  The examination revealed an otherwise 
normal head and neck examination.  The impression was 
labyrinthitis, slowly resolving, and postural hypotension.  

VA outpatient treatment records show that in December 2002 
the veteran was provided an audiology evaluation.  He 
complained of dizziness, diagnosed as vertigo, daily for the 
prior three years, that was treated successfully with 
prescribed medication.  The veteran was curious about the 
etiology and possible alternative treatment.  He also 
reported the onset of diabetes mellitus, subjective hearing 
loss, greater on the right than the left, and the onset of 
occasional bilateral tinnitus, all about the same time three 
years earlier.  His noise exposure in service had included 
guns and artillery.  He denied otorrhea or otalgia.  He 
reported that his right ear felt dead sometimes but the 
sensation was relieved with the Valsalva maneuver.  The 
otology examination was clear bilaterally.  The examiner 
reported the audio evaluation revealed mild sensorineural 
hearing loss of the right ear at 3000 Hz, otherwise the 
results were within normal limits.  The word recognition was 
very good.   The left ear had mild sensorineural hearing loss 
at 3000 to 8000 Hz, and word recognition was excellent.  

In December 2003 he was seen for episodes of dizziness, which 
he referred back to an episode at work where sewer water 
dripped into his left ear, approximately in May 2001.  An 
infection in that ear began the next day.  He had dizziness 
for which he was brought to an emergency room.  Medication 
was prescribed.  He related that he was exposed to loud noise 
while in the infantry.  He denied ear surgery or otorrhea.  
He reported intermittent bilateral tinnitus.  He stated that 
he was dizzy nearly all the time, drifted while walking, and 
was dizzy immediately upon standing up.  The audiometric 
evaluation results reported were exactly as those in the 
preceding year.  The examiner assessed that the imbalance 
disorder was not likely to be related to peripheral 
vestibular disorder and "ENG". 

At a VA fee basis general medical evaluation in April 2003, 
the veteran reported a history of dizziness over the last 
four years.  His symptoms sometimes were a spinning 
sensation, and sometimes he felt unbalanced.  The symptoms 
happened randomly and he did not know what triggered the 
symptoms.  The dizziness was not associated with diplopia, 
dysphasia, dysarthria, or limb weakness.  He denied a decline 
in his hearing but reported tinnitus at times.  Medication 
helped to relieve the symptoms of dizziness.  He denied a 
history of falling, or of syncopal episodes.  Upon 
examination, his gait was steady and predictable.  No 
assistive aid was required to ambulate across the room.  He 
was afforded a physical and neurologic examination.  The 
pertinent diagnosis was vertigo, with a subjective factor of 
a complaint of spinning sensation, and no objective factor.  

The veteran was afforded a VA Compensation & Pension (C&P) 
audiology examination in February 2004.  He reported a 
history of noise exposure in service with some hearing loss 
bilaterally for many years.  He reported no history of noise 
exposure after his service in Vietnam.  He also reported a 4- 
to 5-year history of an episodic dizziness and balance 
problem.  

On the audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
20
LEFT
15
20
15
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the veteran's middle ear was within 
normal limits, bilaterally.  His hearing was within normal 
limits, bilaterally, except for mild loss at six thousand Hz, 
AS, sensorineural hearing loss.  The audiologist opined that 
the hearing loss was at least as likely as not secondary to 
acoustic traumas suffered while the veteran served in active 
military duty.

The veteran was also afforded a VA C&P examination of his 
ears in February 2004.  The veteran complained of bilateral 
tinnitus, and reported no associated hearing loss or vertigo 
with the tinnitus episodes.  The examiner noted that the 
veteran did have daily gait instability for approximately 
five years, but no frank vertigo that required support with 
walls.  The veteran said he noticed episodic periods when the 
ear became stuffy and he could not hear well, which was 
alleviated by jaw opening.  The veteran described in-service 
exposure to noise.  He said that, after a mine explosion, he 
suffered hearing loss that eventually resolved.  The clinical 
findings were that the ears were within normal limits, 
bilaterally, the tympanic membranes were intact, and there 
was no effusion.  The assessment noted that the veteran had 
no significant hearing loss at that time.  His imbalance was 
not frank vertigo, and was assessed as unlikely due to an 
inner ear/vestibular condition.  The examiner felt that it 
was "probably not attributable to military service and sound 
exposure."  

IV.  Analysis

A.  Bilateral hearing loss

The threshold question that must be resolved regarding this 
claim is whether the veteran has a legal claim that might 
entitle him to the VA benefit he seeks.  If his claim fails 
because of the absence of the legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 428-30 
(1994).

The veteran has claimed that during service he was exposed to 
the noise of firearms and artillery.  He veteran asserts that 
his current bilateral hearing loss is the result of that 
acoustic trauma in service.

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
as well as post-service audiological findings that meet the 
criteria of 38 C.F.R. § 3.385.

Thus, under the foregoing law, if the veteran had "normal" 
hearing upon his separation, but developed measurable hearing 
loss meeting the criteria stated in 38 C.F.R. § 3.385, and if 
the veteran can now establish a causal relationship between 
his hearing loss and service, service-connected benefits will 
be granted.

Although the veteran states that he has difficulty hearing 
bilaterally, the audiometric test results must meet the 
regulatory requirements for establishing a disability.  Then, 
if a current disability by VA criteria of hearing loss 
exists, there must be a determination of a relationship 
between that disability and an injury or disease incurred in 
service, or some other manifestation of the disability in 
service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993), both discussed above.

The veteran contends that he has bilateral sensorineural 
hearing loss that is related to service.  The Board has 
carefully considered the veteran's contentions.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

He, is not, however, competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His statements therefore are not competent medical 
evidence of a nexus (that is, a causal link) between claimed 
current bilateral hearing loss and active service, or claimed 
continuity of symptomatology demonstrated after service.  
Moreover, as discussed above, his claimed hearing loss must 
meet the requirements of section 3.385 in order to qualify 
for service connection. 

The Board notes that, although the veteran is not competent 
to render a medical opinion or formulate an etiology of his 
claimed current hearing loss, he is competent to present 
evidence of noise exposure.  See Collette v. Brown, 82 F.3d 
389 (1996).  We have no reason to doubt his assertions as to 
noise exposure in service from artillery and other weapons.

The audiological evaluation at separation does not show a 
hearing loss that is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385.  The Board notes that 
organic diseases of the nervous system, to include 
sensorineural hearing loss, are entitled to presumptive 
service connection if manifest to a compensable degree within 
one year of discharge.  However, there is no post-service 
evidence of record in this case showing sensorineural hearing 
loss of either ear to a compensable degree during the first 
post-service year.

In the report of the February 2004 audiological evaluation, 
the examiner assessed that the veteran's hearing was within 
normal limits, bilaterally, except for mild sensorineural 
hearing loss at 6000 Hz in the left ear.  The Board notes 
that the audiologist linked the hearing loss to acoustic 
trauma the veteran suffered while in service.  The 
audiometric testing of record, however, fails to show a 
hearing loss in either ear that is recognized as a disability 
under the provisions of 38 C.F.R. § 3.385.

The Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.385 is 
legally insufficient.  Therefore, entitlement to service 
connection for bilateral hearing loss must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Vertigo

The service medical records are negative for any complaints, 
findings, or diagnosis indicative of vertigo.  At the 
separation examination he denied dizziness.   

Although in his October 2001 claim the veteran claimed 
vertigo as secondary to hearing loss, the evidence of record 
does not support this claimed etiology.  Treatment records 
show that the veteran sought medical treatment in November 
1999 for vertigo and an ear infection, and that vertigo 
persisted for some months thereafter.  After evaluation by a 
specialist in July 2000, the diagnosis was labyrinthitis, 
slowly resolving, and postural hypotension.  The veteran has 
also related episodes of dizziness to getting water in his 
left ear, which resulted in an ear infection for which he 
sought treatment at an emergency room.  

The Board has carefully considered the veteran's statements.  
As noted above, he is certainly competent, as a lay person, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, supra.  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, supra.  With all due respect for the sincerity of his 
contentions, the veteran's statements are not competent 
medical evidence as to a nexus between his current vertigo 
and active service.  Moreover, the veteran has not claimed 
continuity of symptomatology of vertigo since service. 

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed vertigo began 
during service.  There is no competent medical evidence that 
the veteran currently has vertigo which has been linked to 
service or to a service-connected disability.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for vertigo is denied.




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



